J-S23011-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: G.M.                                   IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA




    APPEAL OF: G.M.

                                                     No. 1693 MDA 2021


                  Appeal from the Order Entered December 3, 2021
                   In the Court of Common Pleas of Berks County
                          Civil Division at No: 265-2021 MH


BEFORE: STABILE, J., McLAUGHLIN, J., and COLINS, J.*.

MEMORANDUM BY STABILE, J.:                        FILED OCTOBER 13, 2022

        Appellant, G.M., appeals from the December 3, 2021 order affirming a

ten-day extension of her involuntary commitment pursuant to the Mental

Health Procedures Act (“MHPA”), 50 P.S. §§ 7302 and 7303. We reverse.

        The record reveals that Appellant was involuntarily committed, pursuant

to 50 P.S. § 7302,1 to Haven Behavioral Hospital (“Haven”) on November 27,

2021.      On November 30, Haven filed a petition to extend Appellant’s

commitment pursuant to 50 P.S. § 7303.2 At the conclusion of a December

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1  Section 7302 provides for an emergency examination and an initial
commitment of up to 120 hours. 50 P.S. § 7302.

2 Section 7303 permits an extension of the initial commitment for up to twenty
days if the person continues to be severely mentally disabled as per the terms
of § 7301, which we will discuss in the main text. 50 P.S. § 7303.
J-S23011-22


1, 2021 hearing before a Mental Health Review Officer (“MHRO”), Appellant’s

commitment was extended for ten days. On December 2, 2021, Appellant

filed a petition for review before the Berks County Court of Common Pleas.

Pursuant to Appellant’s request, the trial court reviewed the audio recording

of the December 1, 2021 hearing before the MHRO, and issued an order

affirming the extension of Appellant’s commitment.               This timely appeal

followed.

       Appellant argues that Haven failed to present sufficient evidence in

support      of    the   Section   303   extension   because    Appellant’s   treating

psychiatrist—Haven’s sole witness at the December 1, 2021 hearing—failed to

explain how Appellant posed a clear and present danger to herself or others.

Appellant’s Brief at 4.3 After careful consideration, we agree.

       Section 7301 (“Section 301”) of the Mental Health Procedures Act

(“MHPA”) provides for the involuntary commitment of persons severely in

need of help. It provides, in relevant part:

       (a)        Persons Subject.--Whenever a person is severely mentally
                  disabled and in need of immediate treatment, he may be
                  made subject to involuntary emergency examination and
                  treatment. A person is severely mentally disabled when, as
                  a result of mental illness, his capacity to exercise self-
                  control, judgment and discretion in the conduct of his affairs
                  and social relations or to care for his own personal needs is
                  so lessened that he poses a clear and present danger of
                  harm to others or to himself, as defined in subsection (b),


____________________________________________


3 Haven and the Berks County Solicitor’s Office have filed briefs in support of
affirmance.

                                           -2-
J-S23011-22


           or the person is determined to be in need of assisted
           outpatient treatment as defined in subsection (c).

     (b)   Determination of Clear and Present Danger

                                     […]

           (2) Clear and present danger to himself shall be shown by
           establishing that within the past 30 days:

           (i) the person has acted in such manner as to evidence that
           he would be unable, without care, supervision and the
           continued assistance of others, to satisfy his need for
           nourishment, personal or medical care, shelter, or self-
           protection and safety, and that there is a reasonable
           probability that death, serious bodily injury or serious
           physical debilitation would ensue within 30 days
           unless adequate treatment were afforded under this
           act[.]

50 P.S. § 7301 (emphasis added).

     In essence,

            The MHPA provides for involuntary emergency examination
     and treatment of persons who are “severally mentally disabled
     and in need of immediate treatment.” 50 P.S. § 7301(a). It then
     authorizes increasingly long periods of commitment for such
     persons, balanced by increasing due process protections in
     recognition of the significant deprivations of liberty at stake. See
     In re A.J.N., 144 A.3d 130, 137 (Pa. Super. 2016) (highlighting
     MHPA’s purpose as “an enlightened legislative endeavor to strike
     a balance between the state’s valid interest in imposing and
     providing mental health treatment and the individual patient’s
     rights”) (quoting In re Hutchinson, 454 A.2d 1008, 1010 (Pa.
     1982)); In re Ryan, 784 A.2d 803, 807 (Pa. Super. 2001) (“The
     legislative policy reflected in the [MHPA] is to require that strict
     conditions be satisfied before a court order for commitment shall
     be issued. Such a policy is in accord with the recognition that
     commitment entails a massive deprivation of liberty.”) (quoting
     Commonwealth v. Hubert, 494 Pa. 148, 430 A.2d 1160, 1162
     (1981)). Accordingly, “[i]n applying the [MHPA,] we must take a
     balanced approach and remain mindful of the patient’s due
     process and liberty interests, while at the same time permitting
     the mental health system to provide proper treatment to those

                                    -3-
J-S23011-22


      involuntarily committed to its care.” In re S.L.W., 698 A.2d 90,
      94 (Pa. Super. 1997).

In re S.M., 176 A.3d 927, 930-31 (Pa. Super. 2017).

      “[I]n reviewing a trial court order for involuntary commitment, we must

determine whether there is evidence in the record to justify the court’s

findings.” Id. at 935.

             The burden is on the petitioner to prove the requisite
      statutory grounds by clear and convincing evidence. Our Supreme
      Court has defined clear and convincing evidence as testimony that
      is so clear, direct, weighty, and convincing as to enable the trier
      of fact to come to a clear conviction, without hesitation, of the
      truth of the precise facts in issue. [T]he clear and convincing
      evidence test ‘has been described as an intermediate test, which
      is more exacting than a preponderance of the evidence test, but
      less exacting than proof beyond a reasonable doubt. Where a
      mental health review officer has made a recommendation, the trial
      court is to conduct a de novo review of that determination.

Id. at 937 (internal citations and quotation marks omitted).

      In S.M., the patient argued the “County merely showed that her treating

physician's major concern was her ‘resistance to taking her psychiatric

medications at the prescribed level,’ and that no one testified “‘that a decrease

in the dosage of [her] medication, or even the complete cessation of it, would

cause withdrawal symptoms of such magnitude as to threaten serious bodily

injury.’” Id. at 935. Additionally, she asserted that “the County's evidence—

that in December 2015, she went several days without eating, went several

nights without sleep, and made racial slurs to other residents”—failed to show

by clear and convincing evidence that she posed a clear and present danger




                                      -4-
J-S23011-22


to herself. Id. at 935. In reviewing the sufficiency of the evidence in support

of her commitment,4 this Court wrote:

             At the MHRO hearing, the treating psychiatrist’s primary
       complaint was that S.M. was not taking her medication in
       therapeutic doses. While the psychiatrist did testify that S.M. has
       a severe mental illness, specifically a schizoaffective bipolar
       disorder, the only symptoms he described were that S.M. believed
       (1) that her disease was better treated through homeopathic
       remedies rather than allopathic medicine, and (2) various hospital
       and state officials were conspiring and colluding with her mother
       to keep her involuntarily committed.           While the treating
       psychiatrist did testify that her illness and unwillingness to take
       her medication in therapeutic doses affected her judgment, he did
       not testify that S.M. posed a danger to herself or that there was a
       reasonable probability that death, serious bodily injury or serious
       physical debilitation would ensue within 30 days unless adequate
       treatment were afforded. Instead, the essence of his testimony
       was that S.M. would be better off taking her medications in
       therapeutic doses, and that the best way to ensure that she did
       so was through continued involuntary commitment.

Id. at 938–39 (record citations omitted). Likewise, this Court concluded that

the patient’s periodic refusal of food and her inability to sleep did not justify

an extended commitment.           Id. at 939.    We therefore reversed the order

affirming the patient’s commitment.5

____________________________________________


4  The patient in S.M. was committed under § 7305. Section 7303, as set
forth above, permits an extension of the original Section 302 commitment for
up to 20 days. Sections 7304 and 7305 authorize longer commitments, for
up to 90 and 180 days, respectively. Regardless, the S.M. Court’s analysis of
a patient’s clear and present danger to herself is pertinent to our review of
the issue before us.
5 The S.M. Court noted that the order before it was not moot even though

the patient’s commitment likely ended prior to the conclusion of appellate
review. Because involuntary commitments implicate an important liberty
interest, and because most involuntary commitments will expire before an
(Footnote Continued Next Page)


                                           -5-
J-S23011-22


       In Commonwealth ex. rel. Gibson v. DiGiacinto, 439 A.2d 105 (Pa.

1981), our Supreme Court review the extended voluntary commitment of a

patient who, while in county prison for criminal mischief and criminal trespass,

was diagnosed with schizophrenia and paranoid delusions. Id. at 106. On

one occasion, a corrections officer found the patient extinguishing a burning

newspaper in his cell.         On another occasion, the patient was found in

possession of a twisted piece of coat hanger apparently intended as a weapon.

Id. The Supreme Court found no sufficient evidence that the patient was a

clear and present danger to himself. The burning newspaper was not evidence

of an attempt at self-harm, as the patient was permitted to smoke and there

was no evidence the newspaper was intentionally lit on fire. Id. at 107. As

to the twisted coat hanger, there was no evidence that the patient used or

threatened to use it to harm himself or others. Id. Finally, there was no

evidence that the patient’s behavior changed as a result of occasional

noncompliance with his medication. Id.

       Instantly, the recording of the December 2, 2021 hearing before the

MHRO reveals that Dr. Ramesh Eluri, Appellant’s treating psychiatrist, testified

that Appellant was treated at Haven approximately a week prior to the stay

currently at issue; she was discharged with a diagnosis of bipolar disorder.



____________________________________________


appellate court can review them, they present issues that are “capable of
repetition and may evade review.” S.M., 176 A.3d at 930 n.3 (quoting In re
Barbour, 733 A.2d 1286, 1287 n.3 (Pa. Super. 1999)).

                                           -6-
J-S23011-22


N.T. Hearing, 12/2/21, at 1:00-1:15.6            He saw her daily (three days in

succession) during the most recent § 7302 admission.             Id. at 5:37-48.

Appellant was compliant with her medication. Id. at 5:48-5:53. She was able

to meet her daily living needs while staying at Haven.         Id. at 6:30-6:39.

Appellant did not show any aggressive or assaultive behavior toward others

while at Haven. Id. at 6:43-6:54. Nonetheless, she needed lots of redirection

from the staff at Haven. Id. at 3:40-3:42.

       Dr. Eluri testified that Appellant presents with “hyberverbosity,

pressured speech, flight of ideas, looseness of association, grandiosity,

paranoid delusions, and hyperactivity.” Id. at 2:37-2:51. Appellant believed

her son was “head of mass destruction” for the United States Navy, and

because of Appellant’s § 7302 commitment “he’s going to do that.” Id. at

1:40-1:50. Appellant believed she was raped by five people while staying at

another hospital. Id. at 1:53-2:08. Dr. Eluri testified that Appellant believed

the reason for the present admission under § 7302, was that she was accused

of stealing forty pumpkin pies. Id. at 2:13-2:20. Appellant claimed she was

gifted pumpkin pies and was distributing them to friends who needed them.

Id. at 8:22-8:45.

       When Dr. Eluri spoke to Appellant about staying for a few more days to

stabilize her symptoms, she refused. Id. at 3:45-4:02. Dr. Eluri testified that



____________________________________________


6   Our citations are to the audio recording of the December 2 2021 hearing.

                                           -7-
J-S23011-22


an additional commitment under § 7303 was therefore necessary for

medication management and stabilization of Appellant’s symptoms.       Id. at

4:17-4:23; 8:52-9:06.     She was very skeptical about taking injectable

medication.    Id. at 5:53-6:05.     Dr. Eluri also noted the back-to-back

admissions as justifying an extended commitment. Id. at 4:28-4:32. Dr.

Eluri asked for a twenty-day commitment but conceded that a shorter stay,

perhaps ten to fifteen days, might suffice. Id. at 9:14-9:50.

      Asked if Appellant presents a danger to herself through a lack of self-

care, Dr. Eluri responded, “That’s my assumption,” because of the two hospital

admissions in close proximity because of her inability to overcome her self-

care issues. Id. at 4:55-5:11. In addition, Dr. Eluri believed Appellant was a

danger to herself because she reported delivering pumpkin pies to neighbors’

doorsteps.    Id. at 7:02-7:20.    Dr. Eluri described this as “very bizarre

behavior” that “could be” dangerous. Id. at 7:21-7:34. Id. at 7:39-7:45.

      In her testimony, Appellant once again asserted that her son was “head

of mass destruction” for the United States, and that she was not delusional in

saying so. Id. at 10:44-10:57. She also claimed she was distributing twenty

baby pumpkins, not pumpkin pies that a friend gave her. Id. at 10:48-11:05.

She put the pumpkins on her friends’ porches for Thanksgiving. Id. at 12:26-

12:28.   Appellant testified that she was raped in Reading hospital for five

hours before she came to Haven. Id. at 11:06-11:12; 11:24-11:25. She

attributed the fact that she seemed “scattered” to the trauma of that


                                    -8-
J-S23011-22


experience. Id. at 11:13-11:20. She denied ever needing redirection from

the Haven staff. Id. at 11:39-11:40. Appellant stated she would agree to

accept injectable medication if she could go home. Id. at 11:44-11:50.

      To summarize, Dr. Eluri testified that it was his assumption that

Appellant posed a clear and present danger to herself because of several

commitments in quick succession, thus calling into question her ability to care

for herself.   Dr. Eluri also testified that her claimed behavior of delivering

pumpkins (or pumpkin pies) to friends’ doorsteps “could be” dangerous. But

Dr. Eluri also testified that Appellant was not resistant to medication and was

meeting her own daily needs while staying at Haven. Dr. Eluri asked for an

extra twenty days of involuntary commitment, or at least ten to fifteen, in

order to stabilize Appellant and get her on the appropriate medication,

including injectables.

      S.M. is similar to the instant matter in that there, as here, the treating

doctor believed the best way to ensure proper medication was an additional

period of commitment. We conclude, in accord with S.M., that the need to

manage medication is not, of itself, sufficient evidence to support an extended

commitment under § 7303.

      We find Gibson instructive insofar as our Supreme Court noted the lack

of evidence of the patient’s intentions. Because there was no evidence that

the patient intentionally lit the burning newspaper found in his room, and

because the patient had not threatened himself or anyone else with the coat


                                      -9-
J-S23011-22


hanger fashioned into a weapon, there was no sufficient evidence to support

a finding of the patient’s clear and present danger to himself or others.

      Instantly, there is nothing other than Dr. Eluri’s speculative testimony

to support a conclusion that Appellant’s wanderings put her at clear and

present danger of substantial bodily injury or death. Appellant’s delivery of

pumpkins (or pumpkin pies) does not sufficiently establish that she is in clear

and present danger of death or bodily injury. Dr. Eluri testified only that such

behavior “could be” dangerous. Assuming this event—or something like it—

actually happened, there is no precise evidence of the location in which it

occurred, no evidence of the safety (or lack thereof) of the location, and no

evidence to suggest Appellant was likely to do the same thing again.        Dr.

Eluri’s testimony on this point was couched in conditional language and not

sufficient to establish that Appellant’s condition put her in clear and present

danger of death or serious bodily injury. Here, as in Gibson, that conclusion

required an inferential leap not supported by evidence of record.

      Similarly, there is no indication that Appellant’s musings about her son’s

role as head of mass destruction for the U.S. Navy, or some other American

governmental entity, was anything but delusional. Haven has never argued

that Appellant, by and through the apparent threat of her son’s misuse of his

position, presented a clear and present danger to anyone else.

      Finally, there is no basis for concluding that Appellant’s allegations of

having been raped at another hospital rendered her unsafe to herself or


                                     - 10 -
J-S23011-22


others. As noted above, she was meeting her daily care needs at Haven and

exhibited no aggressive behavior toward others.

     For the foregoing reasons, we conclude that the record does not support

the trial court’s finding, by clear and convincing evidence, that Appellant

presented a clear and present danger to herself. We therefore reverse the

order extending Appellant’s commitment under § 7303.

     Order reversed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/13/2022




                                  - 11 -